



EXHIBIT 10.5.2


Certificate regarding Approval of Amendment of Section 3(b) of the
Abercrombie & Fitch Co. 2016 Long-Term Incentive Plan for Associates by Board of
Directors of Abercrombie & Fitch Co. on August 31, 2016


The undersigned hereby certifies that he is the duly elected, qualified and
acting Senior Vice President, General Counsel and Secretary of Abercrombie &
Fitch Co., a Delaware corporation (the “Company”); that a regular meeting of the
Board of Directors of the Company was duly called and held on August 31, 2016,
at which regular meeting a quorum of the directors of the Company was at all
times present; and that the Board of Directors duly approved the amendment of
Section 3(b) of Abercrombie & Fitch Co. 2016 Long-Term Incentive Plan for
Associates to read as set forth on Annex A attached hereto and incorporated
herein by this reference.


IN WITNESS WHEREOF, the undersigned Senior Vice President, General Counsel and
Secretary of Abercrombie & Fitch Co., acting for and on behalf of the Company,
has hereunto set his hand this 6th day of September, 2016.


 
 
/s/ Robert E. Bostrom
 
 
 
 
 
 
 
Robert E. Bostrom
 
 
 
Senior Vice President, General Counsel and Secretary of Abercrombie & Fitch Co.
 






--------------------------------------------------------------------------------





Annex A
Abercrombie & Fitch Co.


Amendment to Section 3(b) of Abercrombie & Fitch Co.
2016 Long-Term Incentive Plan for Associates


3. Administration


(b) Manner of Exercise of Committee Authority. The express grant of any specific
power to the Committee, and the taking of any action by the Committee, shall not
be construed as limiting any power or authority of the Committee. The Committee
may act through subcommittees, including for purposes of perfecting exemptions
under Rule 16b-3 or qualifying Awards under Code Section 162(m) as
performance-based compensation, in which case the subcommittee shall be subject
to and have authority under the charter applicable to the Committee, and the
acts of the subcommittee shall be deemed to be acts of the Committee hereunder.
The Committee may delegate the administration of the Plan to one or more
officers or associates of the Company, and such administrator(s) may have the
authority to grant Awards under the Plan, as may be determined by the Committee
from time to time, to execute and distribute Award agreements or other documents
evidencing or relating to Awards granted by the Committee under this Plan, to
maintain records relating to Awards, to process or oversee the issuance of Stock
under Awards, to interpret and administer the terms of Awards and to take such
other actions as may be necessary or appropriate for the administration of the
Plan and of Awards under the Plan, provided that in no case shall any such
administrator be authorized (i) to take any action that would result in the loss
of an exemption under Rule 16b-3 for Awards granted to or held by Participants
who at the time are subject to Section 16 of the Exchange Act in respect of the
Company or that would cause Awards intended to qualify as “performance-based
compensation” under Code Section 162(m) to fail to so qualify, (ii) to take any
action inconsistent with Section 157 and other applicable provisions of the
Delaware General Corporation Law, or (iii) to make any determination required to
be made by the Committee under the New York Stock Exchange corporate governance
standards applicable to listed company compensation committees (currently, Rule
303A.05). Any action by any such administrator within the scope of its
delegation shall be deemed for all purposes to have been taken by the Committee
and, except as otherwise specifically provided, references in this Plan to the
Committee shall include any such administrator. The Committee established
pursuant to Section 3(a) and, to the extent it so provides, any subcommittee,
shall have sole authority to determine whether to review any actions and/or
interpretations of any such administrator, and if the Committee shall decide to
conduct such a review, any such actions and/or interpretations of any such
administrator shall be subject to approval, disapproval or modification by the
Committee.





